THE THIRTEENTH COURT OF APPEALS

                                   13-14-00011-CV


CAS Companies, L. P., incorrectly named Clean Air Solutions of Houston, LLC and Bill
                                      Bowlin
                                        v.
                          Service Supply of Victoria, Inc.


                                  On Appeal from the
                     267th District Court of Victoria County, Texas
                            Trial Cause No. 11-9-72239C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed with prejudice. The Court orders the

appeal DISMISSED WITH PREJUDICE in accordance with its opinion. Costs of the

appeal are adjudged against the party incurring same.

      We further order this decision certified below for observance.

March 13, 2014